Case 20-21595-GLT   Doc 458    Filed 04/09/21 Entered 04/09/21 15:31:58   Desc Main
                              Document      Page 1 of 4
Case 20-21595-GLT   Doc 458    Filed 04/09/21 Entered 04/09/21 15:31:58   Desc Main
                              Document      Page 2 of 4
Case 20-21595-GLT   Doc 458    Filed 04/09/21 Entered 04/09/21 15:31:58   Desc Main
                              Document      Page 3 of 4
Case 20-21595-GLT   Doc 458    Filed 04/09/21 Entered 04/09/21 15:31:58   Desc Main
                              Document      Page 4 of 4
